Name: Commission Regulation (EEC) No 3534/85 of 13 December 1985 amending the arrangements for imports of certain textile products originating in Taiwan
 Type: Regulation
 Subject Matter: Asia and Oceania;  trade;  leather and textile industries
 Date Published: nan

 14. 12. 85 Official Journal of the European Communities No L 336/31 COMMISSION REGULATION (EEC) No 3534/85 of 13 December 1985 amending the arrangements for imports of certain textile products originating in Taiwan THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3587/82 of 31 December 1982 on the arrangements for imports of certain textile products originating in Taiwan ('), as last amended by Regulation (EEC) No 853/83 (2), and in particular Article 2 (5) thereof, Having regard to Council Regulation (EEC) No 1023/70 of 25 May 1970 establishing a common procedure for administering quantitative quotas (3), and in particular Article 2 thereof, Whereas in 1985 additional imports were required in regions of the Community for imports in 1985 and 1986 of certain products of categories 33 , 35, 67 and 112 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Quota Administration Committee set up under Council Regulation (EEC) No 1023/70 , HAS ADOPTED THIS REGULATION : Article 1 Additional quantities of categories 33 , 35, 67 and 112 products are hereby fixed and allocated to the United Kingdom, France, Benelux and Greece as indicated below : Cate ­ gory No CCT heading No NIMEXE code ( 1985) Description Unit MemberStates Additional quantity for 1985 Additional quantity for 1986 33 51.04 A III a) 62.03 B II b) 1 5U04-06 62.03-51 , 59 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of synthetic textile fibres : Sacks and bags, of a kind used for the packing of goods : B. Of other textile materials : II . Other : Woven fabrics of strip or the like of polyethylene or polypropylene, less than 3 m wide ; woven sacks of such strip or the like tonnes GR 70 (') OJ No L 374, 31 . 12 . 1982, p. 1 (2) OJ No L 98, 16 . 4 . 1983, p. 1 . (3) OJ No L 124, 8 . 6 . 1970, p. 1 . No L 336/32 Official Journal of the European Communities 14. 12. 85 Cate ­ gory No CCT heading No NIMEXE code ( 1985) Description Unit MemberStates Additional quantity for 1985 Additional quantity for 1986 35 51.04 A IV 51.04-10 ; 11 ; 13 ; 15 ; 17 ; 18 ; 21 ; 23 ; 25 ; 27 ; 28 ; 32 ; 34 ; 36 ; 41 ; 48 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of synthetic textile fibres : Woven fabrics of synthetic textile fibres (continuous) other than those for tyres and those containing elastomeric yarn : tonnes UK 100 (') 67 60.05 A II b) 5 B 60.06 B II III 60.05-93 ; 94 ; 95 ; 96 ; 97 ; 98 ; 99 60.06-92 ; 96 ; 98 60.05-97 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : Knitted or crocheted fabric and articles thereof, elastic or rubberized (including elastic knee-caps and elastic stockings) : B. Other : Clothing accessories and other articles (except garments), knitted or crocheted, not elastic or rubberized ; articles (other than bathing costumes) of knitted or crocheted fabric , elastic or rubberized, of wool , of cotton , or of man-made textile fibres a) Of which sacks and bags of a kind used for the packing of goods, made from polyethylene or polypropylene strip tonnes BNL F UK 40 0 30 « 50 0 40 0 112 62.05 A B D E 62.05-01 , 10 , 30 , 93 , 95, 99 Other made up textile articles (including dress patterns) : Other made up textile articles , woven , excluding those of categories 1 13 and 1 14 tonnes UK 50 0 50 0 (') This quantity applies only for the products of NIMEXE codes 51.04-13, 21 and 36. (2) Five tonnes of this quantity apply only for products mentioned under (') and 25 tonnes only apply to 'rachel bags' of NIMEXE code 60.05-97 . (3) These quantities apply only for the products 'covers' for the heads of tennis rackets of knitted fabrics costed with plastic material of tariff subheading 60.05 B. (  ¢) These quantities apply only for the products 'covers ' for the heads of tennis rackets of fabrics coated with plastic material of tariff subheading 62.05 E II . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 December 1985 . For the Commission Willy DE CLERCQ Member of the Commission